FILED
                             NOT FOR PUBLICATION                            APR 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCISCO JAVIER BARRERA                         No. 12-73770
MORENO, AKA Francisco Moreno,
                                                 Agency No. A094-316-634
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Francisco Javier Barrera Moreno, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, and review de novo questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The agency did not abuse its discretion in denying Barrera Moreno’s motion

to reopen for failure to establish prejudice, where Barrera Moreno testified at his

removal hearing that he had no fear of returning to El Salvador, see id. at 793 (to

prevail on an a motion to reopen based on ineffective assistance of counsel, an

alien must demonstrate that he was prejudiced by counsel’s performance), and

failed to establish prejudice from any failure to advise him of his right to appeal the

withdrawal of his Temporary Protected Status, see Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (to prevail on a due process challenge, an alien must show

error and prejudice).

      In light of this disposition, we do not reach Barrera Moreno’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    12-73770